



Exhibit 10.3.1


SPANSION INC.
2010 EQUITY INCENTIVE AWARD PLAN
(As Amended and Restated Effective August 5, 2016)


ARTICLE 1.

PURPOSE
The Spansion Inc. 2010 Equity Incentive Award Plan (the “Plan”) was previously
adopted by Spansion Inc. (“Spansion”). Effective as of March 12, 2015, Spansion
was merged into a subsidiary of Cypress Semiconductor Corporation (“Cypress”)
and, as a result of the merger, became a wholly-owned subsidiary of Cypress.
Further, in connection with the merger, all awards then outstanding under the
Plan were assumed by Cypress and shares of common stock of Cypress (“Cypress
Common Stock”) were substituted for common stock of Spansion under such then
outstanding awards.
Effective March 12, 2015, Cypress assumed the Plan to permit grants of Awards
(as defined herein) under the Plan with respect to Cypress Common Stock. it is
now desirable for Cypress to amend the Plan effective August 5, 2016. The
following provisions constitute an amendment and restatement of the Plan
effective as of August 5, 2016, the “Effective Date” of the Plan as set forth
herein. The provisions of the Plan as amended and restated shall apply only to
Awards made under the Plan after the Effective Date. The purpose of the Plan
shall be to promote the success and enhance the value of Cypress and its
affiliates by linking the personal interests of Employees and Consultants (as
defined in Article 2) to those of Cypress’s stockholders and by providing such
individuals with an incentive for outstanding performance to generate superior
returns to Cypress’s stockholders. The Plan is further intended to provide
flexibility to Cypress in its ability to motivate, attract, and retain the
services of Employees and Consultants upon whose judgment, interest, and special
effort the successful conduct of Cypress’s operation is largely dependent.
ARTICLE 2.

DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1    “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 12. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 12.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
2.2    “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalents award, a Deferred
Stock award, a Stock Payment award or a Stock Appreciation Right, which may be
awarded or granted under the Plan (collectively, “Awards”).
2.3    “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.
2.4    “Board” shall mean the Board of Directors of Cypress.
2.5    “Change in Control” shall mean and includes each of the following:
(a)    A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than Cypress, any of its parents or subsidiaries, an employee
benefit plan maintained by Cypress or any of its subsidiaries or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, Cypress) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of Cypress possessing more than 50% of the total combined voting
power of Cypress’s securities outstanding immediately after such acquisition; or
(b)    During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with Cypress to effect a transaction described in Section 2.5(a) or
Section 2.5(c)) whose election by the Board or nomination for election by
Cypress’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
(c)    The consummation by Cypress (whether directly involving Cypress or
indirectly involving Cypress through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of Cypress’s assets in any single
transaction or series of related transactions or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:
(i)    Which results in Cypress’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of Cypress or the person that, as a
result of the transaction, controls, directly or indirectly, Cypress or owns,
directly or indirectly, all or substantially all of Cypress’s assets or
otherwise succeeds to the business of Cypress (Cypress or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and
(ii)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.5(c)(ii) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in Cypress
prior to the consummation of the transaction; or
(d)    Cypress’s stockholders approve a liquidation or dissolution of Cypress.
In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), (c) or (d) with respect to such Award must
also constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A. The Committee shall have
full and final authority, which shall be exercised in its discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, and the date of the occurrence of such Change in Control and
any incidental matters relating thereto.
2.6    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.7    “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in Section
12.1.
2.8    “Common Stock” shall mean the common stock of Cypress.
2.9    “Consultant” shall mean any consultant or adviser (i) engaged to provide
services to Spansion or any subsidiary of Spansion or (ii) engaged to provide
services to Cypress or any Subsidiary on or after March 12, 2015, that qualifies
as a consultant under the applicable rules of the Securities and Exchange
Commission for registration of shares on a Form S-8 Registration Statement.
2.10     “Cypress” shall mean Cypress Semiconductor Corporation, a Delaware
corporation.
2.11    “Deferred Stock” shall mean a right to receive Common Stock awarded
under Section 8.4.
2.12    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.2.
2.13    “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
2.14    “Effective Date” shall mean August 5, 2016.
2.15    “Eligible Individual” shall mean any person who is an Employee or a
Consultant, as determined by the Committee.
2.16    “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of Spansion or of any subsidiary of Spansion. Employee shall also
mean any officer or other employee (as determined in accordance with Section
3401(c) of the Code and the Treasury Regulations thereunder) of Cypress or of
any Subsidiary so long as such person was hired by Cypress or such Subsidiary
after March 12, 2015.
2.17    “Equity Restructuring” shall mean a nonreciprocal transaction between
Cypress and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of Cypress) or the share price of Common Stock (or other securities) and causes
a change in the per share value of the Common Stock underlying outstanding
Awards.
2.18    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
2.19    “Fair Market Value” shall mean, as of any given date, the value of a
share of Common Stock determined as follows:
(a)    If the Common Stock is listed on any established stock exchange (such as
the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market) or national market system, its Fair Market Value shall be the
closing sales price for a share of Common Stock as quoted on such exchange or
system for such date or, if there is no closing sales price for a share of
Common Stock on the date in question, the closing sales price for a share of
Common Stock on the last preceding date for which such quotation exists, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(b)    If the Common Stock is not listed on an established stock exchange or
national market system, but the Common Stock is regularly quoted by a recognized
securities dealer, its Fair Market Value shall be the mean of the high bid and
low asked prices for such date or, if there are no high bid and low asked prices
for a share of Common Stock on such date, the high bid and low asked prices for
a share of Common Stock on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or
(c)    If the Common Stock is neither listed on an established stock exchange or
a national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Administrator in good faith.
2.20    “Full Value Award” shall mean any Award for which the Holder pays less
than Fair Market Value as of the date of grant of such Award for the shares of
Common Stock underlying such Award.
2.21     “Holder” shall mean a person who has been granted an Award.
2.22     “Nonstatutory Stock Option” shall mean an Option that is not intended
to qualify as an incentive stock option and does not conform to the applicable
provisions of Section 422 of the Code.
2.23    “Option” shall mean a right to purchase shares of Common Stock at a
specified exercise price, granted under Article 5. Any Options granted shall be
Nonstatutory Stock Options.
2.24    “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 8.1.
2.25    “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings (either before or after one
or more of the following: (A) interest, (B) taxes, (C) depreciation and (D)
amortization), (ii) gross or net sales or revenue, (iii) net income (either
before or after taxes), (iv) operating earnings or profit, (v) cash flow
(including, but not limited to, operating cash flow and free cash flow), (vi)
return on assets, (vii) return on capital, (viii) return on stockholders’
equity, (ix) return on sales, (x) gross or net profit or operating margin, (xi)
costs, (xii) funds from operations, (xiii) expenses, (xiv) working capital, (xv)
earnings per share, (xvi) price per share of Common Stock, (xvii) regulatory
body approval for commercialization of a product, (xviii) implementation or
completion of critical projects and (xix) market share, any of which may be
measured either in absolute terms or as compared to any incremental increase or
decrease or as compared to results of a peer group or to market performance
indicators or indices.
(b)    The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by
Cypress during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under United States
generally accepted accounting principles (“GAAP”); (ix) items attributable to
any stock dividend, stock split, combination or exchange of shares occurring
during the Performance Period; or (x) any other items of significant income or
expense which are determined to be appropriate adjustments; (xi) items relating
to unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of Cypress’s core, on-going business activities; or
(xiv) items relating to any other unusual or nonrecurring events or changes in
applicable laws, accounting principles or business conditions.
2.26    “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria or other performance metrics
determined by the Committee. Depending on the Performance Criteria or other
performance metrics used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual.
2.27    “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, a Performance
Award.
2.28    “Plan” shall mean this Spansion Inc. 2010 Equity Incentive Award Plan,
as it may be amended or restated from time to time.
2.29    “Restricted Stock” shall mean Common Stock awarded under Article 7 that
is subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.30    “Restricted Stock Units” shall mean the right to receive Common Stock
awarded under Section 8.5.
2.31    “Securities Act” shall mean the Securities Act of 1933, as amended.
2.32    “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 9.
2.33    “Stock Payment” shall mean (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a bonus, deferred compensation or other arrangement, awarded under
Section 8.3.
2.34    “Subsidiary” means any entity (other than Cypress), whether domestic or
foreign, in an unbroken chain of entities beginning with Cypress if each of the
entities other than the last entity in the unbroken chain beneficially owns, at
the time of the determination, securities or interests representing more than
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.
2.35    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
2.36    “Termination of Service” shall mean:
(a)    As to a Consultant, the time when the engagement of a Holder as a
Consultant to Spansion, Cypress or any of their affiliates is terminated for any
reason, with or without cause, including, without limitation, by resignation,
discharge, death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with Cypress or any
of its affiliates.
(b)    As to an Employee, the time when the employee-employer relationship
between a Holder and Spansion, Cypress or any of their affiliates is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with Cypress
or any of its affiliates.
The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to a Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service. For purposes of the Plan, a Holder’s
employee-employer relationship or consultancy engagement shall be deemed to be
terminated in the event that Cypress or the Subsidiary employing or contracting
with such Holder ceases to remain a Subsidiary of Cypress following any merger,
sale of stock or other corporate transaction or event (including, without
limitation, a spin-off).


ARTICLE 3.

SHARES SUBJECT TO THE PLAN
3.1    Number of Shares.
(a)    Subject to Section 12.2 and Section 3.1(b) the aggregate number of shares
of Common Stock which may be issued or transferred pursuant to Awards under the
Plan is (i) 22,002,556 (provided, that subject to Section 12.2 and, with respect
to Full Value Awards that terminate, expire or lapse or for which shares of
Common Stock are tendered or withheld, the aggregate number of shares of Common
stock which may be issued or transferred pursuant to Full Value Awards under
this Section 3.1(a)(i) is 61,299). Notwithstanding the foregoing, no more than
1,222,598 shares of Common Stock may be issued upon the exercise of Incentive
Stock Options.
(b)    To the extent that an Award terminates, expires, or lapses for any
reason, or an Award is settled in cash without the delivery of shares to the
Holder, then any shares of Common Stock subject to the Award shall again be
available for the grant of an Award pursuant to the Plan. Any shares of Common
Stock tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award shall again be available for the
grant of an Award pursuant to the Plan. Any shares of Common Stock repurchased
by Cypress prior to vesting so that such shares are returned to Cypress will
again be available for Awards. To the extent permitted by applicable law or any
exchange rule, shares of Common Stock issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by Cypress or any of its affiliates shall not be counted against
shares of Common Stock available for grant pursuant to the Plan. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the Plan.
3.2    Stock Distributed. Any Common Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
ARTICLE 4.

GRANTING OF AWARDS
4.1    Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. No Eligible Individual shall
have any right to be granted an Award pursuant to the Plan.
4.2    Award Agreement. Each Award shall be evidenced by an Award Agreement.
4.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
4.4    At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of,
or as a director or consultant for, Cypress, Spansion or any of their respective
affiliates, or shall interfere with or restrict in any way the rights of
Cypress, Spansion or any of their affiliates, which rights are hereby expressly
reserved, to discharge any Holder at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Holder and Cypress, Spansion or any Subsidiary.
4.5    Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which Cypress,
and the Subsidiaries operate or have Employees or Consultants, or in order to
comply with the requirements of any foreign stock exchange, the Administrator,
in its sole discretion, shall have the power and authority to: (a) determine
which Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign stock exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1; and (e) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign stock exchange. Notwithstanding the foregoing, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate the Exchange Act, the Securities Act or any other securities law or
governing statute or any other applicable law.
4.6    Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
ARTICLE 5.

GRANTING OF OPTIONS
5.1    Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.
5.2    Option Exercise Price. The exercise price per share of Common Stock
subject to each Option shall be set by the Administrator, but shall not be less
than 100% of the Fair Market Value of a share of Common Stock on the date the
Option is granted, unless otherwise determined by the Administrator.
5.3    Option Term. The term of each Option shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than
seven (7) years from the date the Option is granted The Administrator shall
determine the time period, including the time period following a Termination of
Service, during which the Holder has the right to exercise the vested Options,
which time period may not extend beyond the term of the Option term. Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder, the Administrator may extend the term of any outstanding
Option, and may extend the time period during which vested Options may be
exercised, in connection with any Termination of Service of the Holder, and may
amend any other term or condition of such Option relating to such a Termination
of Service.
5.4    Option Vesting.
(a)    The Administrator shall determine the period during which a Holder shall
vest in an Option and have the right to exercise such Option in whole or in
part. Such vesting may be based on service with Cypress, Spansion or any
Subsidiary, any of the Performance Criteria, or any other criteria selected by
the Administrator. At any time after grant of an Option, the Administrator may,
in its sole discretion and subject to whatever terms and conditions it selects,
accelerate the period during which an Option vests.
(b)    No portion of an Option which is unexercisable at a Holder’s Termination
of Service shall thereafter become exercisable, except as may be otherwise
provided by the Administrator either in the Award Agreement or by action of the
Administrator following the grant of the Option.
5.5    Substitute Awards. Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided, that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by Cypress, over (y) the aggregate exercise
price of such shares.
5.6    Substitution of Stock Appreciation Rights. The Administrator may provide
in the Award Agreement evidencing the grant of an Option that the Administrator,
in its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option;
provided, that such Stock Appreciation Right shall be exercisable with respect
to the same number of shares of Common Stock for which such substituted Option
would have been exercisable.


ARTICLE 6.

EXERCISE OF OPTIONS
6.1    Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.
6.2    Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of
Cypress, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:
(a)    A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
(c)    In the event that the Option shall be exercised pursuant to Section 10.3
by any person or persons other than the Holder, appropriate proof of the right
of such person or persons to exercise the Option; and
(d)    Full payment of the exercise price and applicable withholding taxes to
the Secretary of Cypress for the shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by Section 10.1 and 10.2.
ARTICLE 7.

AWARD OF RESTRICTED STOCK
7.1    Award of Restricted Stock.
(a)    The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
(b)    The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.
7.2    Rights as Stockholders. Subject to Section 7.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in his or her Award Agreement, including the right
to receive all dividends and other distributions paid or made with respect to
the shares; provided, however, that, in the sole discretion of the
Administrator, any extraordinary distributions with respect to the Common Stock
shall be subject to the restrictions set forth in Section 7.3.
7.3    Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of each individual Award Agreement, be subject to such
restrictions and vesting requirements as the Administrator shall provide. Such
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Administrator, including, without limitation,
criteria based on the Holder’s duration of employment or consultancy with
Cypress, the Performance Criteria or other performance metrics, Company
performance, individual performance or other criteria selected by the
Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Award Agreement. Restricted
Stock may not be sold or encumbered until all restrictions are terminated or
expire.
7.4    Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Holder for the Restricted Stock, upon a Termination of Service the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to Cypress and cancelled without
consideration. The Administrator in its sole discretion may provide that in the
event of certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service or any
other event, the Holder’s rights in unvested Restricted Stock shall not lapse
and such Restricted Stock shall vest.
7.5    Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and Cypress may, in its sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.
7.6    Section 83(b) Election. If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to Cypress promptly
after filing such election with the Internal Revenue Service.
ARTICLE 8.

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED
STOCK, STOCK PAYMENTS, RESTRICTED STOCK UNITS
8.1    Performance Awards.
(a)    The Administrator is authorized to grant Performance Awards to any
Eligible Individual. The value of Performance Awards may be linked to any one or
more of the Performance Criteria or other specific criteria determined by the
Administrator, in each case on a specified date or dates or over any period or
periods determined by the Administrator In making such determinations, the
Administrator shall consider (among such other factors as it deems relevant in
light of the specific type of Award) the contributions, responsibilities and
other compensation of the particular Eligible Individual. Performance Awards may
be paid in cash, shares of Common Stock, or both, as determined by the
Administrator.
(b)    Without limiting Section 8.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.
8.2    Dividend Equivalents.
(a)    Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an Award is granted to a Holder and the
date such Award vests, is exercised, is distributed or expires, as determined by
the Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.
(b)    Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights, unless otherwise
determined by the Administrator.
8.3    Stock Payments. The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to
Cypress, Spansion or any Subsidiary, determined by the Administrator. Stock
Payments may, but are not required to be made in lieu of base salary, bonus,
fees or other cash compensation otherwise payable to such Eligible Individual.
8.4    Deferred Stock. The Administrator is authorized to grant Deferred Stock
to any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on one or more Performance
Criteria or other specific criteria, including service to Cypress, Spansion or
any Subsidiary, as the Administrator determines, in each case on a specified
date or dates or over any period or periods determined by the Administrator.
Common Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or other
conditions or criteria set by the Administrator. Unless otherwise provided by
the Administrator, a Holder of Deferred Stock shall have no rights as a Cypress
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued to the Holder.
8.5    Restricted Stock Units. The Administrator is authorized to grant
Restricted Stock Units to any Eligible Individual. The number and terms and
conditions of Restricted Stock Units shall be determined by the Administrator.
The Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
Cypress, Spansion or any Subsidiary, in each case on a specified date or dates
or over any period or periods, as the Administrator determines. The
Administrator shall specify, or permit the Holder to elect, the conditions and
dates upon which the shares of Common Stock underlying the Restricted Stock
Units which shall be issued. On the distribution dates, Cypress shall issue to
the Holder one unrestricted, fully transferable share of Common Stock for each
vested and nonforfeitable Restricted Stock Unit unless shares are withheld
pursuant to Section 10.2.
8.6    Term. The term of a Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award
shall be set by the Administrator in its sole discretion.
8.7    Exercise or Purchase Price. The Administrator may establish the exercise
or purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided, however, that value of the consideration
shall not be less than the par value of a share of Common Stock, unless
otherwise permitted by applicable law.
8.8    Exercise upon Termination of Service. A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award and/or Restricted
Stock Unit award is exercisable or distributable only while the Holder is an
Employee or Consultant, as applicable. The Administrator, however, in its sole
discretion may provide that the Performance Award, Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award may
be exercised or distributed subsequent to a Termination of Service in certain
events, including a Change in Control, the Holder’s death, retirement or
disability or any other specified Termination of Service.
ARTICLE 9.

AWARD OF STOCK APPRECIATION RIGHTS
9.1    Grant of Stock Appreciation Rights.
(a)    The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.
(b)    A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from Cypress an
amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the per share Fair
Market Value on the date of exercise of the Stock Appreciation Right by the
number of shares of Common Stock with respect to which the Stock Appreciation
Right shall have been exercised, subject to any limitations the Administrator
may impose. Except as described in (c) below, the exercise price per share of
Common Stock subject to each Stock Appreciation Right shall be set by the
Administrator, but shall not be less than 100% of the Fair Market Value on the
date the Stock Appreciation Right is granted, unless determined otherwise by the
Administrator.
(c)    Notwithstanding the foregoing provisions of Section 9.1(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than the Fair Market Value per share on the date of grant, provided,
that the excess of: (a) the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares subject to the Substitute Award, over
(b) the aggregate exercise price thereof does not exceed the excess of: (x) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by Cypress, over (y) the
aggregate exercise price of such shares.
9.2    Stock Appreciation Right Term. The term of each Stock Appreciation Right
shall be set by the Administrator in its sole discretion; provided, however,
that the term shall not be more than seven (7) years from the date the Stock
Appreciation Right is granted.
9.3    Stock Appreciation Right Vesting.
(a)    The Administrator shall determine the period during which a Holder shall
vest in a Stock Appreciation Right and have the right to exercise such Stock
Appreciation Right in whole or in part. Such vesting may be based on service
with Cypress, Spansion or any Subsidiary, or any other criteria selected by the
Administrator. At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests.
(b)    No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.
9.4    Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of Cypress, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:
(a)    A written notice complying with the applicable rules established by the
Administrator stating that the Stock Appreciation Right, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;
(b)    Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
(c)    If the Stock Appreciation Right shall be exercised pursuant to this
Section 9.4 by any person or persons other than the Holder, appropriate proof of
the right of such person or persons to exercise the Stock Appreciation Right.
9.5    Payment. Payment of the amount determined under Section 9.1(b) above
shall be in cash, shares of Common Stock (based on its Fair Market Value as of
the date the Stock Appreciation Right is exercised), or a combination of both,
as determined by the Administrator.
ARTICLE 10.

ADDITIONAL TERMS OF AWARDS
10.1    Payment. The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) shares of Common Stock
(including, in the case of payment of the exercise price of an Award, shares of
Common Stock issuable pursuant to the exercise of the Award) or shares of Common
Stock held for such period of time as may be required by the Administrator in
order to avoid adverse accounting consequences, in each case, having a Fair
Market Value on the date of delivery equal to the aggregate payments required,
(c) delivery of a notice that the Holder has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to Cypress in satisfaction of the
aggregate payments required, provided, that payment of such proceeds is then
made to Cypress upon settlement of such sale, or (d) other form of legal
consideration acceptable to the Administrator. The Administrator shall also
determine the methods by which shares of Common Stock shall be delivered or
deemed to be delivered to Holders. Notwithstanding any other provision of the
Plan to the contrary, no Holder who is an “executive officer” of Cypress within
the meaning of Section 13(k) of the Exchange Act shall be permitted to make
payment with respect to any Awards granted under the Plan, or continue any
extension of credit with respect to such payment with a loan from Cypress or a
loan arranged by Cypress in violation of Section 13(k) of the Exchange Act.
10.2    Tax Withholding. Cypress, Spansion or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
Cypress, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA or employment tax obligation) required by law to be
withheld with respect to any taxable event concerning a Holder arising as a
result of the Plan. The Administrator may in its sole discretion and in
satisfaction of the foregoing requirement withhold, or allow a Holder to elect
to have Cypress withhold, shares of Common Stock otherwise issuable under an
Award (or allow the surrender of shares of Common Stock). Unless determined
otherwise by the Administrator, the number of shares of Common Stock which may
be so withheld or surrendered shall be limited to the number of shares which
have a Fair Market Value on the date of withholding or repurchase no greater
than the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
Administrator shall determine the fair market value of the Common Stock,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.
10.3    Transferability of Awards.
(a)    Except as otherwise provided in Section 10.3(b):
(i)    No Award under the Plan may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or,
subject to the consent of the Administrator, pursuant to a DRO, unless and until
such Award has been exercised, or the shares underlying such Award have been
issued, and all restrictions applicable to such shares have lapsed;
(ii)    No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and
(iii)    During the lifetime of the Holder, only the Holder may exercise an
Award (or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Holder, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Holder’s will or under the then applicable laws of descent and
distribution.
(b)    Notwithstanding Section 10.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award to any one or
more Permitted Transferees (as defined below), subject to the following terms
and conditions: (i) an Award transferred to a Permitted Transferee shall not be
assignable or transferable by the Permitted Transferee other than by will or the
laws of descent and distribution; (ii) an Award transferred to a Permitted
Transferee shall continue to be subject to all the terms and conditions of the
Award as applicable to the original Holder (other than the ability to further
transfer the Award); and (iii) the Holder and the Permitted Transferee shall
execute any and all documents requested by the Administrator, including, without
limitation documents to (A) confirm the status of the transferee as a Permitted
Transferee, (B) satisfy any requirements for an exemption for the transfer under
applicable federal, state and foreign securities laws and (C) evidence the
transfer. For purposes of this Section 10.3(b), “Permitted Transferee” shall
mean, with respect to a Holder, any “family member” of the Holder, as defined
under the instructions to use of the Form S-8 Registration Statement under the
Securities Act, or any other transferee specifically approved by the
Administrator after taking into account any state, federal, local or foreign tax
and securities laws applicable to transferable Awards.
(c)    Notwithstanding Section 10.3(a), a Holder may, in the manner determined
by the Administrator, designate a beneficiary to exercise the rights of the
Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Award Agreement applicable to the Holder, except
to the extent the Plan and Award Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the Administrator. If
the Holder is married or a domestic partner in a domestic partnership qualified
under applicable law and resides in a community property state, a designation of
a person other than the Holder’s spouse or domestic partner, as applicable, as
his or her beneficiary with respect to more than 50% of the Holder’s interest in
the Award shall not be effective without the prior written consent of the
Holder’s spouse or domestic partner. If no beneficiary has been designated or
survives the Holder, payment shall be made to the person entitled thereto
pursuant to the Holder’s will or the laws of descent and distribution. Subject
to the foregoing, a beneficiary designation may be changed or revoked by a
Holder at any time provided the change or revocation is filed with the
Administrator prior to the Holder’s death.
10.4    Conditions to Issuance of Shares.
(a)    Notwithstanding anything herein to the contrary, Cypress shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of any Award, unless
and until the Board has determined, with advice of counsel, that the issuance of
such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Common Stock are listed or traded, and the shares of Common
Stock are covered by an effective registration statement or applicable exemption
from registration. In addition to the terms and conditions provided herein, the
Board may require that a Holder make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.
(b)    All Common Stock certificates delivered pursuant to the Plan and all
shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Common Stock is listed, quoted, or traded. The Administrator
may place legends on any Common Stock certificate or book entry to reference
restrictions applicable to the Common Stock.
(c)    The Administrator shall have the right to require any Holder to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
(d)    No fractional shares of Common Stock shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding down.
(e)    Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, Cypress shall not deliver to any Holder certificates evidencing
shares of Common Stock issued in connection with any Award and instead such
shares of Common Stock shall be recorded in the books of Cypress (or, as
applicable, its transfer agent or stock plan administrator).
10.5    Forfeiture Provisions. Pursuant to its general authority to determine
the terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Holder to agree by separate written instrument, that: (a)(i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of the Award, or upon the receipt or
resale of any Common Stock underlying the Award, must be paid to Cypress, and
(ii) the Award shall terminate and any unexercised portion of the Award (whether
or not vested) shall be forfeited, if (b)(i) a Termination of Service occurs
prior to a specified date, or within a specified time period following receipt
or exercise of the Award, or (ii) the Holder at any time, or during a specified
time period, engages in any activity in competition with Cypress, or which is
inimical, contrary or harmful to the interests of Cypress, as further defined by
the Administrator or (iii) the Holder incurs a Termination of Service for
“cause” (as such term is defined in the sole discretion of the Administrator, or
as set forth in a written agreement relating to such Award between Cypress and
the Holder).
10.6    Repricing. Subject to Section 12.2, the Administrator shall not have the
authority, without the approval of the stockholders of Cypress, to amend any
outstanding award, in whole or in part, to reduce the price per share or to
cancel and replace an Award, in whole or in part, with the grant of an Award
having a price per share that is less than the price per share of the original
Award.
ARTICLE 11.

ADMINISTRATION
11.1    Administrator. The Compensation Committee (or another committee or a
subcommittee of the Board assuming the functions of the Committee under the
Plan) shall administer the Plan (except as otherwise permitted herein) and shall
consist of at least two or more directors appointed by and holding office at the
pleasure of the Board, each of whom is intended to qualify as both a
“non-employee director” as defined by Rule 16b-3 of the Exchange Act or any
successor rule, and an “independent director” under the rules of the principal
securities market, if any, on which shares of Common Stock are traded; provided,
that any action taken by the Committee shall be valid and effective, whether or
not members of the Committee at the time of such action are later determined not
to have satisfied the requirements for membership set forth in this Section 11.l
or otherwise provided in any charter of the Committee. Except as may otherwise
be provided in any charter of the Committee, appointment of Committee members
shall be effective upon acceptance of appointment. Committee members may resign
at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board. Notwithstanding the foregoing, the
Board or Committee may delegate its authority hereunder to the extent permitted
by Section 11.6.
11.2    Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreement, and to adopt such rules for the administration, interpretation
and application of the Plan as are not inconsistent therewith, to interpret,
amend or revoke any such rules and to amend any Award Agreement provided that
the rights or obligations of the holder of the Award that is the subject of any
such Award Agreement are not affected adversely by such amendment, unless the
consent of the Holder is obtained or such amendment is otherwise permitted under
Section 12.9. Any such grant or award under the Plan need not be the same with
respect to each holder. In its sole discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan except with respect to matters which under Rule 16b-3 under the
Exchange Act or any successor rule, or any regulations or rules issued
thereunder, are required to be determined in the sole discretion of the
Committee.
11.3    Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of Cypress or any of its affiliates, Cypress’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by Cypress to assist in the administration of the Plan.
11.4    Authority of Administrator. Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:
(a)    Designate Eligible Individuals to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Holder;
(c)    Determine the number of Awards to be granted and the number of shares of
Common Stock to which an Award will relate;
(d)    Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
(e)    Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Common Stock, other Awards, or other property, or an Award may be canceled,
forfeited, or surrendered;
(f)    Prescribe the form of each Award Agreement, which need not be identical
for each Holder;
(g)    Decide all other matters that must be determined in connection with an
Award;
(h)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
(i)    Interpret the terms of, and any matter arising pursuant to, the Plan or
any Award Agreement; and
(j)    Make all other decisions and determinations that may be required pursuant
to the Plan or as the Administrator deems necessary or advisable to administer
the Plan.
11.5    Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.
11.6    Delegation of Authority. To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more executive officers of Cypress the authority
to grant or amend Awards; provided, however, that in no event shall an executive
officer be delegated the authority to grant awards to, or amend awards held by,
the following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act or (b) executive officers of Cypress (or directors) to whom
authority to grant or amend Awards has been delegated hereunder. Any delegation
hereunder shall be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation, and the Board may at any
time rescind the authority so delegated or appoint a new delegatee. At all
times, the delegatee appointed under this Section 11.6 shall serve in such
capacity at the pleasure of the Board and the Committee.
ARTICLE 12.

MISCELLANEOUS PROVISIONS
12.1    Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 12.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. Except as provided in Section 12.9, no amendment, suspension or
termination of the Plan shall, without the consent of the Holder, impair any
rights or obligations under any Award theretofore granted or awarded, unless the
Award itself otherwise expressly so provides. No Awards may be granted or
awarded during any period of suspension or after termination of the Plan, and in
no event may any Award be granted under the Plan after the tenth (10th)
anniversary of the original effective date of the Plan.
12.2    Changes in Common Stock or Assets of Cypress, Acquisition or Liquidation
of Cypress and Other Corporate Events.
(a)    In the event of any stock dividend, stock split, combination or exchange
of shares, merger, consolidation or other distribution (other than normal cash
dividends) of Cypress assets to stockholders, or any other change affecting the
shares of Cypress’s stock or the share price of Cypress’s stock other than an
Equity Restructuring, the Administrator shall make equitable adjustments, if
any, to reflect such change with respect to (i) the aggregate number and kind of
shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitations in Section 3.1 on the maximum number and kind of
shares which may be issued under the Plan); (ii) the number and kind of shares
of Common Stock (or other securities or property) subject to outstanding Awards;
(iii) the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (iv) the grant or exercise price per share for any outstanding
Awards under the Plan.
(b)    In the event of any transaction or event described in Section 12.2(a) or
any unusual or nonrecurring transactions or events affecting Cypress, any
affiliate of Cypress, or the financial statements of Cypress or any affiliate,
or of changes in applicable laws, regulations or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles.
(i)    To provide for either (A) termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Holder’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 12.2 the Administrator determines in good
faith that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by Cypress
without payment) or (B) the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;
(ii)    To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)    To make adjustments in the number and type of shares of Cypress’s stock
(or other securities or property) subject to outstanding Awards, and in the
number and kind of outstanding Restricted Stock or Deferred Stock and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;
(iv)    To provide that such Award shall be exercisable or payable or fully
vested with respect to all shares covered thereby, notwithstanding anything to
the contrary in the Plan or the applicable Award Agreement; and
(v)    To provide that the Award cannot vest, be exercised or become payable
after such event.
(c)    In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.2(a) and 12.2(b):
(i)    The number and type of securities subject to each outstanding Award
and/or the exercise price or grant price thereof, if applicable, shall be
equitably adjusted. The adjustments provided under this Section 12.2(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and
Cypress.
(ii)    The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan).
(d)    Notwithstanding any other provision of the Plan but subject to Section
12.2(e), in the event of a Change in Control, each outstanding Award shall be
assumed or an equivalent Award substituted by the successor corporation or a
parent or subsidiary of the successor corporation or shall terminate upon such
Change in Control.
(e)    In the event that the successor corporation in a Change in Control
refuses to assume or substitute for the Award, the Administrator may, in its
sole discretion, cause any or all of such Awards to become fully exercisable
immediately prior to the consummation of such transaction and all forfeiture
restrictions on any or all of such Awards to lapse. If an Award is exercisable
in lieu of assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Holder that the Award shall be fully exercisable
for a period of fifteen (15) days from the date of such notice, contingent upon
the occurrence of the Change in Control, and the Award shall terminate upon the
expiration of such period.
(f)    The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of Cypress that are not inconsistent
with the provisions of the Plan.
(g)    No adjustment or action described in this Section 12.2 shall be
authorized to the extent such adjustment or action would result in short-swing
profits liability under Section 16 or violate the exemptive conditions of Rule
16b-3 unless the Administrator determines that the Award is not to comply with
such exemptive conditions.
(h)    The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of Cypress
or the stockholders of Cypress to make or authorize any adjustment,
recapitalization, reorganization or other change in Cypress’s capital structure
or its business, any merger or consolidation of Cypress, any issue of stock or
of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
Common Stock or the rights thereof or which are convertible into or exchangeable
for Common Stock, or the dissolution or liquidation of the company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
(i)    No action shall be taken under this Section 12.2 which shall cause an
Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.
(j)    In the event of any pending stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Cypress assets to stockholders, or any other change
affecting the shares of Common Stock or the share price of the Common Stock
including any Equity Restructuring, for reasons of administrative convenience,
Cypress in its sole discretion may refuse to permit the exercise of any Award
during a period of up to thirty (30) days prior to the consummation of any such
transaction.
12.3    No Stockholders Rights. Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Holder becomes the record owner of such
shares of Common Stock.
12.4    Paperless Administration. In the event that Cypress establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
12.5    Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for
Cypress, Spansion or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of Cypress, Spansion or any Subsidiary: (a) to establish any
other forms of incentives or compensation for Employees or Consultants of
Cypress, Spansion or any Subsidiary, or (b) to grant or assume options or other
rights or awards otherwise than under the Plan in connection with any proper
corporate purpose including without limitation, the grant or assumption of
options in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
partnership, limited liability company, firm or association.
12.6    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal, state, local and foreign laws, rules
and regulations (including but not limited to state, federal and foreign
securities law and margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for
Cypress, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by Cypress, provide such
assurances and representations to Cypress as Cypress may deem necessary or
desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
12.7    Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
12.8    Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.
12.9    Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to (a) exempt the Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
12.10    No Rights to Awards. No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither Cypress nor
the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.
12.11    Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of Cypress, Spansion or any Subsidiary.
12.12    Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by Cypress from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives Cypress an opportunity, at its own expense,
to handle and defend the same before he or she undertakes to handle and defend
it on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to Cypress’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that Cypress may have to indemnify
them or hold them harmless.
12.13    Relationship to other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of
Cypress, Spansion or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
12.14    Expenses. The expenses of administering the Plan shall be borne by
Cypress, Spansion and the Subsidiaries.





